
	
		III
		109th CONGRESS
		2d Session
		S. RES. 630
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2006
			Mr. McConnell (for
			 himself and Mr. Bunning) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Allowing the senior Senator from Kentucky
		  to reassign the Henry Clay desk when serving as party leader.
	
	
		That S. Res. 89 (106th Congress) is
			 amended by—
			(1)inserting
			 (a) after That; and
			(2)adding at the end
			 the following:
				
					(b)If, in any
				Congress, the senior Senator from the State of Kentucky is serving as party
				leader, the desk referred to in subsection (a) may be assigned to the junior
				Senator from Kentucky upon the request of the senior
				Senator.
					.
			
